                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNE FLACCUS                                   :
     Plaintiff,                                :
                                               :
       v.                                      :                   CIVIL ACTION
                                               :                   NO.: 17-4808
ADVANCED DISPOSAL SERVICES,                    :
INC., et al.,                                  :
       Defendants.                             :


JONES, II J.                                                                 December 23, 2019
                                      MEMORANDUM

       Plaintiff Anne Flaccus (“Plaintiff”) commenced this action on behalf of herself and a

putative class of Pennsylvania residents receiving waste disposal services from Defendants

Advanced Disposal Services, Inc. (“ADSI”), Advanced Disposal Services South, LLC (“ADS

South”), and Advanced Disposal Services Eastern PA (“ADSEPA”). She claims Defendants

charged her and the putative class excessive fees in violation of their service agreements and

Pennsylvania consumer protection laws.

       Pending before the Court are Defendant ADSI’s and Defendant ADS South’s independent

Motions for Summary Judgment for lack of personal jurisdiction (collectively, the “Moving

Defendants”) (ECF Nos. 33, 34) and Plaintiff’s responses thereto (ECF Nos. 36-38). The Moving

Defendants each previously moved to dismiss this action on the same grounds (see ECF Nos. 15,

17). Plaintiff opposed those motions as well (see ECF Nos. 20, 21), and this Court granted them

without prejudice while granting Plaintiff’s request for jurisdictional discovery. (ECF Nos. 27,

30-31). The Court permitted Plaintiff to conduct limited jurisdictional discovery as to Defendant

ADSI on two issues: (1) what, if any, relationship Defendant ADSI has or had with an entity

registered under the same name with the Commonwealth of Pennsylvania’s Department of State,




                                          Page 1 of 16
and (2) what, if any, relationship Defendant ADSI has or had with employees of the entity referred

to as “Advanced Disposal.” The Court also permitted Plaintiff to conduct limited jurisdictional

discovery as to ADS South on the issue of specific jurisdiction. Now, discovery having been

completed and the matter fully briefed, the issue of whether this Court may exercise personal

jurisdiction over Defendants ADSI and ADS South is ripe for adjudication. For the reasons that

follow, the Court will grant Defendant ADSI’s Motion for Summary Judgment with prejudice and

deny Defendant ADS South’s Motion for Summary Judgment.

I.      UNDISPUTED MATERIAL FACTS

        Given the posture of the case, the facts presented below include the undisputed material

facts agreed upon by the Parties, as well as the uncontested facts of record taken in a light most

favorable to Plaintiff as the non-moving party.

     A. Defendant ADS South’s Organizational Structure

        Defendant ADS South is a Delaware limited liability company with a principal place of

business in Florida. ADS South Mot. Summ. J. (“ADS South MSJ”), Statement of Uncontested

Material Facts ¶ 6 (ECF No. 34-2) [hereinafter ADS South MSJ SUF]; Pl. Resp. Opp. ADS South

MSJ (“Pl. Opp. ADS South MSJ”), Statement of Undisputed and/or Disputed Material Facts ¶ 6

(ECF No. 36-2) [hereinafter Pl. Opp. ADS South MSJ SUF]. It originally formed under Delaware

law as Advanced Disposal Services, LLC on January 16, 2001. ADS South MSJ SUF ¶ 1; Pl. Opp.

ADS South MSJ SUF ¶ 1; ADSI Mot. Summ. J. (“ADSI MSJ”), Decl. Joel Frank, Ex. C at

ADS000401 (ECF No. 33-4) [hereinafter Decl. Frank]. Effective April 15, 2002, Advanced

Disposal Services, LLC changed its name and incorporated under Delaware law as Advanced

Disposal Services, Inc. (“Old ADSI”). Decl. Frank, Ex. C at ADS000404-06. There is no

certificate of conversion from Advanced Disposal Services, LLC to Advanced Disposal Services,

Inc. in the record. Effective November 30, 2012, Advanced Disposal Services, Inc. changed its


                                           Page 2 of 16
name again and reincorporated under Delaware law as Advanced Disposal Services Southeast, Inc.

Pl. Resp. Opp. ADS South Mot. Dismiss (“Pl. Opp. ADS South MTD”), Ex. A (ECF No. 20-2).

On December 6, 2012, Advanced Disposal Services Southeast, Inc. changed its name to Advanced

Disposal Services South, Inc. Pl. Opp. ADS South MTD, Ex. B. Defendant ADS South effectively

took on its present name and corporate status as a Delaware limited liability company on January

9, 2015, after filing a Certificate of Conversion. Decl. Frank, Ex. E.

   B. Defendant ADSI’s Organizational Structure

       Defendant ADSI is a Delaware corporation with a principal place of business in Florida.

ADSI Mot. Summ. J. (“ADSI MSJ”), Statement of Uncontested Material Facts ¶ 8 (ECF No. 33-

2) [hereinafter ADSI MSJ SUF]; Pl. Resp. Opp. ADSI MSJ (“Pl. Opp. ADSI MSJ”), Statement of

Undisputed and/or Disputed Material Facts ¶ 8 (ECF No. 37-1) [hereinafter Pl. Opp. ADSI MSJ

SUF]. Defendant ADSI originally incorporated under Delaware law on January 20, 2012, under

the name ADS Waste Holdings, Inc. ADSI MSJ SUF ¶ 1; Pl. Opp. ADSI MSJ SUF ¶ 1; Decl.

Frank, Ex. A at ADS000875. Years later, on January 27, 2016, ADS Waste Holdings, Inc. changed

its name and incorporated under the name Advanced Disposal Services, Inc. ADSI MSJ SUF ¶ 2;

Pl. Opp. ADSI MSJ SUF ¶ 2. On October 12, 2016, Advanced Disposal Service, Inc. effectively

merged with “Advanced Disposal Waste Holdings Corp., a Delaware Corporation (‘Parent’).”

ADSI MSJ SUF ¶ 3; Pl. Opp. ADSI MSJ SUF ¶ 3; Decl. Frank, Ex. B (emphasis in original). “The

name of the surviving corporation of the Merger . . . [was] Advanced Disposal Services, Inc.”

Decl. Frank, Ex. B.

       The Court finds the following chart provided by Plaintiff accurately sets forth the historical

corporate structure of Defendant ADSI and Defendant ADS South:




                                           Page 3 of 16
Pl. Opp. ADS South MSJ 4 (ECF No. 36).

   C. Defendant ADS South and Defendant ADSI’s Roles as Parent Company of the
      Advanced Disposal Enterprise

       Defendant ADSI is the current consolidated parent company of the Advanced Disposal

enterprise, which is comprised of 152 wholly-owned subsidiaries. Pl. Opp. ADSI MSJ SUF, Ex.

F at 63, 100 (ECF No. 37-9) [hereinafter ADSI Form 10-K]; Pl. Opp. ADSI MSJ, Ex. D at 25:23-

26:7 (ECF No. 37-7) (Deposition of Steve Del Corso) [hereinafter Del Corso Dep.]. It formally

took on this role from Old ADSI in November 2012. Del Corso Dep. 64:6-23. Steve Del Corso,



                                         Page 4 of 16
the corporate designee for Defendants ADS South and ADSI, testified that there were no

significant changes made to the parent company role when Defendant ADSI assumed the position.

Del Corso Dep. 34:13-35:23.

       As parent, Defendant ADSI fulfills several functions. It purchases certain items at a

discounted, bulk rate and distributes them to its subsidiaries. Del Corso Dep. 30:2-31:3. It also

enters into master agreements with various vendors from which all Advanced Disposal entities

benefit, though each subsidiary procures its own supplies. Del Corso Dep. 31:13-20. Defendant

ADSI maintains a website that provides the collection operations for each state in which an entity

within the Advanced Disposal enterprise is located as well as contact information for each local

office within the state. Pl. Opp. ADSI MSJ SUF 10 ¶ 9 (Plaintiff’s Statement of Additional Facts).

Pennsylvania is one of those states. Pl. Opp. ADSI MSJ SUF 10 ¶ 9. The email addresses for

local points of contact within Pennsylvania, and presumably its other locations, end with the

“advanceddisposal.com” domain name. Pl. Opp. ADSI MSJ SUF 10 ¶ 10.

       Defendant ADSI gives its subsidiaries guidance and issues policies regarding marketing,

sales, and general operations. Del Corso Dep. 24:18-25:8. Relatedly, it also sets the standard rates

for fuel charges, environmental fees, and administrative fees assessed to customers of an entity

within the Advanced Disposal enterprise. Del Corso Dep. 37:2-38:6. Defendant ADSI has issued

employee handbooks that are generally followed by its subsidiary’s employees, subject to

collective bargaining agreements and any exceptions set forth by a particular subsidiary. Pl. Opp.

ADSI MSJ, Ex. Q at 13:4-14:2 (ECF No. 37-20) (Deposition of Glenn Guest) [hereinafter Guest

Dep.]. Defendant ADSI also implemented a corporate training scheme to improve customer

service throughout the enterprise that each subsidiary location implemented in its own manner.




                                           Page 5 of 16
Del Corso Dep. 86:11-87:21. There are no mechanisms in place to force a subsidiary to follow

the corporate guidance or policy set by Defendant ADSI. See generally Del Corso Dep.

        Defendant ADSI also manages certain financial and legal aspects of the entire Advanced

Disposal enterprise. As an example, since 2015 Defendant ADSI has fulfilled the role of “common

paymaster” by paying all of the individuals employed by any entity within the Advanced Disposal

enterprise. Additionally, Defendant ADSI has a legal department that ensures that it and all of its

152 subsidiaries remain compliant with all corporate governance and filings. Del Corso Dep.

25:16-26:22.

    D. Defendant ADSEPA’s Jurisdictional Contacts with Pennsylvania

        A subsidiary of Defendant ADSI, Defendant ADSEPA directly services the Advanced

Disposal enterprise’s Pennsylvania customers. ADSI MSJ SUF ¶ 21; Pl. Opp. ADSI MSJ SUF

¶¶ 19-21. Defendant ADSEPA has consented to this Court’s jurisdiction. 1 It is a wholly-owned

subsidiary of Advanced Disposal Services, Inc. f/k/a ADS Waste Holdings, which is wholly owned

by Advanced Disposal Services South, LLC. ADSI Form 10-K 96-103. 2 For purposes of the

instant Motion only, it is undisputed that Defendant ADSI has not registered to do business in

Pennsylvania. ADSI MSJ SUF ¶ 12; Pl. Opp. ADSI MSJ SUF ¶ 12.

        Defendant ADSEPA is the successor-in-interest to Interstate Waste Services of

Pennsylvania, LLC (“IWS-PA”). ADS South MSJ SUF ¶ 8; Pl. Opp. ADS South MSJ SUF ¶ 8.

On September 1, 2012, Old ADSI announced its assumption of managerial and financial control

over IWS-PA. ADS South MSJ SUF ¶ 8; Pl. Opp. ADS South MSJ SUF ¶ 8. Shortly after the

acquisition, Glenn Guest, Director of Employee Benefits for Defendant ADSI, received a


1
  Whether that consent is based on general and/or specific jurisdiction is not in the record.
2
  Defendant ADSEPA also wholly owns Advanced Disposal Western, PA Inc., in addition to certain
landfills and transfer stations in the Advanced Disposal enterprise located within Pennsylvania. See ADSI
Form 10-K 96-103; see also Pl. Opp. ADSI MSJ SUF, Ex. M.


                                             Page 6 of 16
notification from the Commonwealth of Pennsylvania stating that Advanced Disposal Services,

Inc. needed to set up tax identification numbers for former IWS employees who were given

severance packages. ADSI MSJ, Decl. Glenn Guest ¶ 4 (ECF No. 33-5) [hereinafter Guest Decl.].

Based on that notification, Mr. Guest registered Old ADSI, and the entity began making tax

payments. Guest Decl. ¶ 4; Guest Dep. 8:25-9:23. Thereafter, a series of name changes and

mergers took place, culminating with Defendant ADSEPA taking on its present name and

corporate status. ADSI Mot. Dismiss (“ADSI MTD”) No. 2, Ex. 1 ¶ 12 (ECF No. 25-2)

(Declaration of Jennifer Taylor) [hereinafter Taylor Decl.].

   E. Plaintiff’s Contacts with the Advanced Disposal Enterprise

       Until October 2012, Plaintiff received her trash collection services from IWS-PA. Pl. Opp.

ADSI MSJ., Ex. I at FLACCUS00003-4 (ECF No. 37-12) [hereinafter Flaccus Invoice]. Her

invoices came from an Interstate Waste Services entity with an address in Detroit, Michigan and

a phone number of (610) 584-5450. Flaccus Invoice FLACCUS00003. In September 2012, she

received a notice that “Interstate Waste is now Advanced Disposal.”             Flaccus Invoice

FLACCUS00004. Her subsequent invoices came from an Advanced Disposal entity located in

PA with the same phone number. These invoices asked that she “follow [them] on facebook:

www.facebook.com/advanceddisposal/” and included a logo that read: “Advanced Disposal.” See,

e.g., Flaccus Invoice.

       Beginning in November 2012, Plaintiff’s invoices started to include an “environmental

fee.” Flaccus Invoice FLACCUSS00005. The amount of the fee remained constant from

November 2012 through February 2013. Flaccus Invoice FLACCUSS00005-6, 13-14. In March

2013, the fee increased, and the invoice stated, “[e]ffective April 1, 2013 we are standardizing

environmental and fuel fees that may impact your future charges. For more information on your

fees, visit our website at www.advanceddisposal.com.” Flaccus Invoice FLACCUS00015. Also


                                           Page 7 of 16
beginning in March 2013, Plaintiff’s invoices started to come from an address in Detroit Michigan,

though the logo of “Advanced Disposal” and customer contact number remained the same. In July

2013, the environmental fee increased again. Flaccus Invoice FLACCUS00019. In August 2013,

Plaintiff’s invoices started to come from a location in Pennsylvania again and the phone number

changed to (610) 440-3700. Flaccus Invoice FLACCUS00020.

II.    DISPUTED MATERIAL FACTS

       The Parties dispute whether either Defendant ADS South or Defendant ADSI’s conduct

while the parent company of the Advanced Disposal enterprise created contacts with Pennsylvania

that permit this Court to exercise personal jurisdiction over either entity. Part of this dispute

concerns the nature of the employment relationship between employees of the Advanced Disposal

enterprise and Defendant ADS South and Defendant ADSI─when they each operated as parent

company. Both Mr. Del Corso and Mr. Guest identified Defendant ADSI as the employer of all

individuals working for the Advanced Disposal enterprise outside of Kentucky. Del Corso Dep.

7:19-12; Guest Dep. 10:4-11. However, Mr. Del Corso also testified that he referred to Defendant

ADSI in this manner because since 2015 it has been the common paymaster for all individuals

working within the enterprise. Del Corso Dep. 18:14-19:13.

III.   STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56(a), a court shall grant summary judgment “if the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine [dispute] as to any material fact and that the moving

party is entitled to summary judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986); Fed. R. Civ. P. 56(a). Therefore, in order to defeat a motion for summary judgment,

factual disputes must be both (1) material, meaning they concern facts that will affect the outcome




                                            Page 8 of 16
of the issue under substantive law, and (2) genuine, meaning the evidence must be such that a

reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). “If the moving party meets its burden, the burden shifts to the

nonmoving party to go beyond the pleadings and come forward with specific facts showing that

there is a genuine issue for trial.” Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (internal

citations and quotation marks omitted).

       Jurisdictional issues are generally resolved through a motion to dismiss pursuant to Rule

12(b)(2) of the Federal Rules of Civil Procedure. Marten v. Godwin, 499 F.3d 290, 295 n.2 (3d

Cir. 2007); Fed. R. Civ. P. 12(b)(2). Nonetheless, a court may properly consider them at the

summary judgment stage provided it does not address the merits of the action. Marten, 499 F.3d

at 295 n.2. Regardless of the posture, after a jurisdictional challenge has been raised, the plaintiff

bears the burden of proving it exists. Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141, 146 (3d

Cir. 1992). However, where no evidentiary hearing was held, as here, a plaintiff must only

establish a prima facie case of personal jurisdiction. O'Connor v. Sandy Lane Hotel Co., 496 F.3d

312, 316 (3d Cir. 2007).

IV.    DISCUSSION

       Whether this Court may exercise personal jurisdiction is a question of law which,

depending on the context of the case, may rest on factual findings. Pennzoil Prods. Co. v. Colelli

& Assocs., Inc., 149 F.3d 197, 200 (3d Cir. 1998). Such is the case here.

       Federal Rule of Civil Procedure 4(e)(1) permits a court with subject matter jurisdiction to

exercise personal jurisdiction over a non-resident corporate defendant in accordance with the law

of the state where the district court sits. Eurofins Pharma US Holdings v. BioAlliance Pharma SA,

623 F.3d 147, 155 (3d Cir. 2010). Pennsylvania’s long-arm statute is coextensive with the Due




                                            Page 9 of 16
Process Clause of the Fourteenth Amendment and permits the exercise of personal jurisdiction

over a non-resident to the extent allowed by the United States Constitution. 42 Pa. Cons. Stat.

§ 5322(b); O'Connor, 496 F.3d at 316. Where personal jurisdiction has been challenged, the

inquiry is whether “the relationship among the defendant, the forum, and the litigation” fairly

permits a court to subject a defendant to its binding judgment in accordance with the requirements

of the Due Process Clause. Daimler AG v. Bauman, 571 U.S. 117, 126 (2014) (quoting Shaffer v.

Heitner, 433 U.S. 186, 204 (1977)).

       The paradigmatic means by which courts determine if they may constitutionally exercise

personal jurisdiction over a defendant is through general or specific jurisdiction.            Courts

conducting this analysis first consider whether the defendant's contacts with the forum

state support general personal jurisdiction. Pennzoil Prods. Co., 149 F.3d at 200. General

jurisdiction over a non-resident corporate defendant exists where its “affiliations with the State are

so ‘continuous and systematic’ as to render [it] essentially at home in the forum state. Daimler,

571 U.S. at 139 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

(2011) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 317 (1945)).

       In the absence of general jurisdiction, a court may exercise specific jurisdiction where a

three-part test is met: (1) “the defendant must have ‘purposefully directed [its] activities’ at the

forum”; (2) “the litigation must ‘arise out of or relate to’ at least one of those activities”; and

(3) “if the prior two requirements are met, a court may consider whether the exercise of jurisdiction

otherwise ‘comport[s] with fair play and substantial justice.’” O'Connor, 496 F.3d at

317 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 476 (1985)) (internal citations

omitted).




                                           Page 10 of 16
   A. This Court May Not Exercise Personal Jurisdiction Over Defendant ADSI

       As to Defendant ADSI, the Court permitted Plaintiff jurisdictional discovery to ascertain

what, if any, relationship it had or has with the entity registered under the same name with the

Commonwealth of Pennsylvania’s Department of State. Defendant ADSI claimed in its prior

motion to dismiss that it is not the same entity (see ECF No. 25, pp. 5-6), and the record supports

that claim. Defendant ADSI did not begin operating under that name until January 27, 2016─three

years after the certificate of registration was filed. Additionally, Defendant ADSI and Plaintiff do

not dispute now that Defendant ADSI is not the entity that registered to do business in

Pennsylvania.

       In granting Defendant ADSI’s motions to dismiss, this Court held that Plaintiff failed to

make that showing. Defendant ADSI is not incorporated in Pennsylvania and it does not have its

principal place of business in Pennsylvania. Those avenues foreclosed, Plaintiff put forth a theory

of corporate enmeshment as between Defendant ADSI and Defendant ADSEPA based on the

“common use of a central website, shared advertisement, common use of corporate trademark and

logo, centralized client-billing, centralized recruitment, and shared legal counsel.”       Court’s

6/28/2018 Order n.2 (ECF No. 27) [hereinafter 6/28/2018 Order]. However, the Court declined

imputing Defendant ADSEPA’s jurisdictional contacts to Defendant ADSI based on Plaintiff’s

allegations. 6/28/2018 Order n.2. The Court explained that to establish alter ego jurisdiction,

Plaintiff would need to provide it with additional facts regarding Defendant ADSI’s role in

Defendant ADSEPA’s day-to-day operations based on the factors set forth in Simeone ex rel.

Estate of Albert Francis Simeone, Jr. v. Bombardier–Rotax GmbH, 360 F. Supp. 2d 665, 672 (E.D.

Pa. 2005); accord In re Latex Gloves Prods. Liab. Litig., No. MDL 1148, 2001 WL 964105, at *3

(E.D. Pa. Aug. 22, 2001). Now, Plaintiff has again attempted to establish this Court’s general




                                          Page 11 of 16
jurisdiction over Defendant ADSI by claiming alter ego jurisdiction. However, she has failed to

do so again.

       The record now includes additional evidence about Defendant ADSI’s management of the

Advanced Disposal enterprise. Such evidence includes, in part, the “master agreements” entered

into by Defendant ADSI for the benefit of its subsidiaries, promulgation of employee handbooks,

creation of corporate training initiatives, and issuance of corporate-wide policy on the assessment

of service fees. Additionally, due to its role as common paymaster, Defendant ADSI is referred to

as the employer of all individuals in the Advanced Disposal enterprise. And to this point, the

record now evidences the truly convoluted and complex ownership structure of the Advanced

Disposal enterprise. Defendant ADSEPA is wholly-owned by Defendant ADSI─the parent

company of the Advanced Disposal enterprise. But Defendant ADSI is then wholly-owned by

Defendant ADS South, the former parent company. Moreover, Defendant ADSEPA wholly owns

non-party Advanced Disposal Western PA, Inc. and other corporate entities located within

Pennsylvania. The degree of corporate unity and the interconnectedness of the entities within the

enterprise is highly suspect. However, the semblance of enmeshment is not the test.

       To establish alter ego jurisdiction at this posture, Plaintiff had to make a prima facie case

that Defendant ADSI had actual control over the daily activities of Defendant ADSEPA. See, e.g.,

In re Chocolate Confectionary Antitrust Litig., 602 F. Supp. 2d 538 (W.D. Pa. 2009) (holding

under the more lenient 12(b)(2) standard that plaintiff failed to establish alter ego jurisdiction

where the corporate parents owned all the stock of its subsidiaries, there was a unified corporate

image, and the corporate parents implemented multinational policy strategies). Such daily, actual

control for the purpose of establishing alter ego jurisdiction could have been established in a

variety of ways, including with evidence of Defendant ADSI’s: (1) control of ADSEPA’s




                                          Page 12 of 16
management, (2) ability to fire ADSEPA’s management; (3) control of ADSEPA’s budget; and

(4) regular evaluation of ADSEPA’s operations against performance benchmarks.                   In re

Chocolate, 602 F. Supp. 2d at 571 (citing Simeone, 360 F. Supp. 2d at 676-77). The evidence of

record does not address any of these factors. Thus, viewing the evidence in a light most favorable

to Plaintiff, the record reflects a general degree of control by Defendant ADSI and interrelatedness

among entities in the Advanced Disposal enterprise. But the evidence does not, and indeed could

not, state a prima facie case of alter ego jurisdiction where Plaintiff has not provided evidence that

Defendant ADSEPA had to comply with the policy, guidance, and training set by Defendant ADSI,

or that both entities used common management and personnel, or that Defendant ADSI set and

monitored Defendant ADSEPA’s budget and performance benchmarks.

       Finally, to the extent Plaintiff is trying to establish alter ego jurisdiction through a joint

employer/single employer theory, she has also failed to make a prima facie case of such a

relationship. Whether an employment relationship exists is a question of law. Thus, testimony by

Mr. Guest and Mr. Del Corso about who is the “employer” of all individuals within the Advanced

Disposal enterprise outside of Kentucky is of no moment. To state a prima facie case of such a

relationship for jurisdictional purposes, Plaintiff needed to establish the same day-to-day control

by Defendant ADSI over Defendant ADSEPA─as is needed to establish an alter ego relationship.

In re Enter. Rent-A-Car Wage & Hour Emp’t Practices Litig., 735 F. Supp. 2d 277, 317-18 (W.D.

Pa. 2010) (citing In re Chocolate, 602 F. Supp. 2d at 569-70). For the reasons previously

mentioned, Plaintiff has not. Thus, though there is a dispute on this point, it is not genuine because

Plaintiff has failed to make a prima facie case.

       Consequently, as Plaintiff has failed to provide evidence of day-to-day control, the only

other means by which Plaintiff could establish personal jurisdiction over Defendant ADSI is




                                           Page 13 of 16
through specific jurisdiction. However, she has failed to do this as well. The crux of Plaintiff’s

claim is that Defendant ADSI purposefully availed itself of this forum by setting and charging her

and the putative class certain fees that violated their service agreements. Although the record

reflects that Defendant ADSI set corporate policy regarding the rate of fees assessed to Plaintiff

and the putative class, this point, in and of itself, will not establish jurisdiction. As previously

mentioned, Plaintiff has not presented any evidence that Defendant ADSEPA had to implement

the fees at issue or that Defendant ADSI benefited from the proceeds of these fees in any more

than a general sense. Moreover, Defendant ADSI is a Florida based corporation and none of the

invoices sent to Plaintiff originated in Florida or required the remittance of payment to a Florida

address. Thus, without more, the establishment of a fee structure by a national, interrelated

corporation cannot be deemed “purposeful availment” of this specific forum.

        Accordingly, the Court may not exercise personal jurisdiction over Defendant ADSI and

its Motion for Summary Judgment will be granted with prejudice. In making this holding, the

Court does not address the merits of Plaintiff’s claim as to Defendant ADSI, but merely her ability

to seek relief against it in this Court.

    B. Defendant ADS South

        The Court granted Plaintiff jurisdictional discovery as to Defendant ADS South to ascertain

any basis there may be for the Court to exercise specific jurisdiction over Defendant ADS South.

However, the Court will not address that issue because the merits of Defendant ADS South’s

Motion for Summary Judgment may be addressed on general jurisdiction grounds, which is a

court’s first inquiry under a personal jurisdiction analysis.

        Defendant ADS South’s predecessor-in-interest, Old ADSI, registered to do business in

this state. That is a crucial point within this Circuit, where doing so equals acquiescence to the




                                            Page 14 of 16
general jurisdiction of this state’s courts. See Bane v. Netlink, Inc., 924 F.2d 637, 641 (3d Cir.

1991) (concluding that an out-of-state corporation that registered to do business in Pennsylvania

consented to personal jurisdiction there).         The key question then is whether Old ADSI’s

jurisdictional contacts passed to its ultimate successor-in-interest, ADS South. 3 On this point,

there is a dearth of case law, but the Court finds the analysis in Simmers v. American Cyanamid

Corp. persuasive. 576 A.2d 376 (Pa. Super. Ct. 1990). In attributing the jurisdictional contacts of

a predecessor corporation to its successor-in-interest, the Pennsylvania Superior Court in Simmers

reasoned that plaintiffs must be able to establish personal jurisdiction over a:

                successor corporation based upon its predecessor’s contacts with the
                forum. Otherwise, a corporation which voluntarily or by the
                operation of law assumes its predecessor’s liabilities may be able to
                avoid the jurisdiction of the very forum where the liability accrued
                simply because it never did business in that forum.

Id. at 390. The Second Circuit Court of Appeals recently applied this approach in U.S. Bank Nat’l

Assoc. v. Bank of America, N.A. to exercise specific jurisdiction over a successor-by-merger. 916

F.3d 143, 155-56 (2d Cir. 2019). In doing so, it noted in dicta that “the theory of general

jurisdiction would allow the suit against the successor by merger only in those jurisdictions where

the defendant corporation at the time of filing is ‘essentially at home.’” Id. at 156 (quoting

Daimler, 571 U.S. at 122).



3
  Assuming, arguendo, that jurisdictional contacts pass to a successor-in-interest, the Court agrees with
the reasoning in Williams v. Takeda Pharms. Am. Inc., No. 18-CV-4774, 2019 WL 2615947, at *3 (E.D.
Pa. June 26, 2019) (“Although Defendants argue that Daimler and Bristol-Myers Squibb narrowed the
scope of general jurisdiction by establishing the “at home” requirement, neither case addressed consent. . .
. Without any further analysis from the Supreme Court or the Third Circuit, a foreign corporation’s
registration to do business in Pennsylvania establishes consent to personal jurisdiction.”). See, e.g.,
Williams, 2019 WL 2615947, at *3 n.4 (citing Youse & Youse v. Johnson & Johnson, No. 18-CV-3578,
2019 WL 233884 (E.D. Pa. Jan. 16, 2019); Aetna Inc. v. Mednax, Inc., No. 18-CV-2217, 2018 WL
5264310 (E.D. Pa. Oct. 23, 2018); Allstate Ins. Co. v. Electrolux Home Prods., No. 5:18-CV-00699, 2018
WL 3707377 (E.D. Pa. Aug. 3, 2018); Hegna v. Smitty’s Supply Inc., No. 16-CV-3613, 2017 WL
2563231 (E.D. Pa. June 13, 2017) (all finding that after Daimler, consent remains a valid form of
establishing general personal jurisdiction under 42 Pa. Cons. Stat. Ann. § 5301).


                                              Page 15 of 16
          This Court agrees with the reasoning of both courts. As Old ADSI consented to this Court’s

general jurisdiction, and current precedent in this Circuit deems such acquiescence as being

“essentially at home” in this state, the Court holds Defendant ADS South is subject to this Court’s

general jurisdiction. Accordingly, Defendant ADS South’s Motion for Summary Judgment is

denied.

V.        CONCLUSION

          For the foregoing reasons, the Court holds it may not exercise personal jurisdiction over

Defendant ADSI and that it may exercise personal jurisdiction over Defendant ADS South, all in

accord with the accompanying Order.



                                                              BY THE COURT:




                                                              /s/ C. Darnell Jones, II
                                                              C. DARNELL JONES, II J.




                                            Page 16 of 16
